— Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying defendant Unger’s motion for a severance. Unger has failed to demonstrate that a joint trial will prejudice a substantial right (see, Fay v Chii Chung Wang, 134 AD2d 563). The negligence actions stated against the individual defendants are straightforward and are linked by a common theory of negligence against defendant HCR (see, Harris v Manos, 181 AD2d 967). (Appeal from Order of Supreme Court, Monroe County, Galloway, J. — Severance.) Present — Callahan, J. P., Green, Pine, Boehm and Davis, JJ.